OFFICEOFTHEATTORNEY        aENERALOFTEXAS
                  AUSTIN
Honombla     Paul T. Halt, Page &


    approxiiuately$40 per acre, by the awnera who
    aotually aade their rendition, but from tlm to
    the, land has baconisless raluabls~on these
    surveys and hare all been rsduoed to from #lo
    to $30 per aore, and eo aooeptrd by the County
    Board OS Xquallaatlon. Now, the owners an4 hold-
    ers of these said z59O.S9aorao want to olaar the
    taxes on the extra S4.89 awes.    0an the couuty
    Commissioners court order the Tax Oolleotor to
    oolleot on a smiler talus for eaah year whioh,
    in their judgment, they would think to he tair
    and just both to ths gtato and County and to the
    Taxpayerf . . .
                 In the evant that the aourt aan not
    graat i?ria;onablo raw,     WhlOb in their jullg-
    sent, they bellera to be fair te all oonOernb&,
    then la event that the aatate haa more owners
    than one, as t& oaso nrightbe, like this 0116,
    would tlm Tax Collector be pwmltted to oolleot
    in equal proportfon to eaoh heir or owner of the
    part or Interest whfoh ha right own in the origlxml
    grant an&~1st the other6 pay theira at a later
    time+?
            “The iaot that thin land we6 randem       a8
    miknowu Owner* for the80 years and not rendered
    by ths owmr, xould that give the Arsaa6or        and
    Colleotor    or Comulsslonera   Court any right to re-
    duoe the value,     li they found tho value was too
    high for aatd year$? tmti& the Court taks under
    oonsi6eratlon the faot that Sor revere1 years the
    Vnknom roll* waa hlghar thau the arlginal assees-
    msnt, would they have the r ht to Qireet the Tax
    Assessor    an& Collsctor   tb Qo
                                    ? loot on the Ilam
    a ver a g peer loxu cm t&o *uuknowu Roll’ aa was ao-
    oepted by the Board of mpaliastlon on the rsgular
    aesssso,droll, if the land was the 6a5e Quality?*
              We bava made a furtbsr investigation oi the igOt
in this    OBSO,   4iIdWe find th4t th0   OWUBE   Of this land zWI-
dered it each year lo quastlon by giving only the “abetreat
number”, the nane ot the %rigloal grantee", the waOrss
                                                                    75:

Eonorablc Faul      T. Holt, Page 3


rendered* and the "value* of the land. The *abstraot nun-
berv was nutuber84, and that number applies to the entire
Santiago Del Valle Survey of 44,eBO aore8.   During the
first iew year8 or the period involved th18 owner rendered
the tract as 545 aores,  but during the later year8 of this
period rhc rendered  It as S31 sorer, the d~oreaee being due
to the raot that about 14 aorc8 had been sold to other
ptirtlea.
              We al80 68ocrtaIneC that the Tax Asrca8or-Col-
lector of TravIa County kept an abstraat      book In aocordanoe
with Articles    7195 and 7190 Of the Revised   CIvIl Statutea,
and that it contained a reoord or the Santiago Del valle
survey and ahowed that It oontalned tan laague8, that 18,
44,f230 aores.    We found that eeoh year he oaloulated the to-
tal number of aorta rendered by rarlous     owners In this 8ur-
vey, and rubtreated this total from the number of aOre In
the survey, to-wit, 44,SSO acres, and thereby dctewlned the
number of aorae of the survey that was not oa the tax roll8
In the name or the known ownexc. ThIc nu&ber of aorta was
plaoed on the roll as one Itcn of unrendered and uukuown
property, the owner being designated a8 %nknown owner-, the
property not being desorIbed or desiguated ln any maaner ex-
oept that it was In the Santiago Del valle Survey. The Tat
Asseseor-Collaotor advI8cs u8 that thI8 exoc88 oonsI8ted or
approzinately ROOO aorta, and that the 54.59 nor88 In que8-
tion Is a part or this unrcndercd 6x0~88.         ~,~
            At the outset we are oonironteil  with the question
or whether or not the owner aan be oon8idcred as rendering
-the whole tract of 399.99 nom8 or only a fradtlon or 8aId
tract, to-wit, S4!5/399.S0of said tract.
                              .
            We bcllere that only a fraction of said traot was
rendered. Itodescription we8 given whereby the apcoltlc
 traot oould be oonsidered as haring been rendered. The ouly
 thing rendered Was 345 aores, and that particular   345 acre8
 is not iaentiried. The taxpayer In the 0880 oannot OoxplaIn
 of a raultg or lnsufrieient deeoriptlon beoause she furniehed
 it and oannot be xlsled by It. Dorman v. gtate, (Tax. Clv.
 App.) 85 s. Y?. (Ed) m52; Cooper Survey Company v. CItq or Waoo,
 (Tex. Clv. App.) 71 S, 'A.619; and McRIokle v. RoOhelle, (Tex.
Civ.   App.)   ll?@ 9.   W. 94.

               We believe that Article 710g of the Revised Civil
Statutes    was Intended to apply in a oaac of this kind.   That
article    reads as r0llow8:
Zoner-ble Paul '1.fiolt,Page 4


             *.Xactassaseor, when he shall hare nmde the
     asses&xent oi his couuty for eaah yeeer,shall, on
     the first day of June of each year, or as soon
     theretatteras practicable, oarry rroa each person*8
     aaseesk.entthe nuubar of aore and its value on
     each survey   of lands, lots or blocks to that par-
     ticular survey, tot or blook touud on the ab8trclOt
     books provided in hrticler,7196, 7197, and 7806
     and all the parts or each surrey or block place d
     on said abstraot books shall be a oredlt to the
     assessor on that pareloular    survey. Said asaeasor
     shall deduct the total nlllaber  of aams rendered
     oh eaoh survey or blook from the total number of
     acres OS the whole eurve~ or block as 1s showu by
     eaid abstrmt; and, if any part is left uhrendered,
     then he shall asseas the la&e to the owner or
     OWWTB thereof,    It known, aad,  if unknown,  then
     to *unknown owner8,* and the value thereor     shall.
     be afilsed   by him, sanotioued by the board of e~uaLi-
     zatioa; provided, that the mater or ovmers of any
     survey and grant of laud may shou that the survey
     and grant ti whlah they are interested     does not
     coctaia the full oomplement OS aOre       shoring how
     mny acres are in raat mbraoed wit&         the oalls
     of the partloular sway      and grant.-
              We have not found any mperted crassoonstru%ng
tbie statute with referenoe to the question at hand. & try-
ing to arrive et its meaning we uhauld bear in mlub t&t Ar-
tlols 7mb takea @are or the ordinary 8ituatlon where the
ownershIp et a pieor of land is iurknopm. Direotion there is
for th6 e#mbsaQr to list the ownerehlp of the property a8 %n-
kww5* in asseaoing     It tar taxe8.  When it Is borne in ilnd
that Artisle 7108 was not tnteaded a8 a repetition of Article
7206, but was meant to cover a different situation, lta mean-
ing becomes olsar. The abstraot book in the oifioe ol'ths
asseiuborshowing a survey to oontaln a giron number oi amets,
the burden is upon B&B to se8 that suah survey Is filled lu
with rendition#    corarih,:that number ot Bores In the survey.
It suoh reudttiQIt8do not oover the ul.Lnumber of aOrQs thw
shown in the abstraot book to be Ins the awep,     there rasiains
a balanoe to be assewed     by the aweasor.   And, awnerrro?
piews of a swey       would be bouud to take notlee OS all thl8.
The iaot that the renditions do not lnoludo a oufiloleEt num-
ber of aerea to iill.out the surrey aoaordfng to tbnr abetraot
book would put any such owner on notioe that he may have all
Honorable f*sulT. Holt, Page 5


or a part   of the excess, and that if he does have it 16
eubjeot   to the additional asseaement whloh the awewor   Is
required to make. The above Article 7198 negatives the
idea that the recdltloa of the tract In question, glrlug
the quantity as 345 cores, must be taken to cover the whole
interest in tha tract, whloh It Ls now ahom oontalns 599.59
acrea.
           We uow pass to the queatlon as to whether the
assessmnt of the balanoe of the survey eaoh year to the
%ukuown owner" wes valid, or whether the undivided 54.39
acrea in question atands in the poaitlon of never hating
been essesred.
           We olted ease8 above holding that when the tax-
payer furnishes the description In the mmdltlon and aasea8-
     that he oanuot oomplain on the ground that the demerlp-
llient
tlon la faulty or lnauftlolent; but a8 far a6 thir ex0e88
of 54.39 aarea In thl8 traot is ooneered we believe that
the rule stated in the oass of Boase f. Stone, (Tex. Sup.
Ct.) 64 %x. 677, epplles. Sn that aase the land in quee-
tlon had been ameased by the State against au Wakuown
owner," and the oourt held the assersnumt InvalId beoauw
the list end aaoesament raiLed to identify the land in ques-
tioc, and the oourt said:
           "'. . . 7ha lot6 of land mast be deflnlte-
     ly and dlatlnotly deoeribed, and par01 proof can-
     not supply tba detiofenoy In tha descriptloltor
     bouudariee. These muat be aaoertalned froa,what
     la written. The question la not ohe of Intention,
     but one of feat--what did the assessors do? WhIoh
     ia the spetiia lot on which the tax is laid?
     Theee queat1on.amust be anarered from;the reaord.**
           The aswssment in thla a,a8ewould be egalust 54.N
aore& 15 said traot of 399.89.  Said 54.39 acres aaunot be
ldentliled except es being an umlirlded part of aald S99.39
acre tract; but we belleve that Artlele 7198 authorizes auoh
au asseesaent 3x1a ease like t&Is.
           The prmedure  for such reawemment would be uhder
krtlcles 7348 and 7547 of the Revised ~1~11 Statutee. Artlole
7946 reads aa iollowm:
                                                                   554.

Honorable   Paul.T. Halt,        Pa@   6


             "Whenever     any    CodSSiXWrs       cant   shall
      discover through nctice Iron;the tax colleator
      or otherwise that any real property has been
      omitted frm the tax rolls for any year or
      years since lEFX, or shall find that acg previous
      asaesamente on any reel property for the years
      mentioned are invalid, or have been declared
      Invalid for any reason by any district   oourt
      In a suit to enforce the aolleatlon or taxes
      on said properties, they may, at any meeting or
      the Court, order a list or such propertier to
      be made In triplioate and fix a compansatlon
      therefor; the said list to show a o+mplete
      description or such properties and for what
      years auoh properties were omitted tram the tax
      rolls, or for what years the aseesmieota are
      round to be invalid and ehould be oancellsd and
      re-aaseeaed,   or to have been declared Invalid
      and thereby camellea    by any district court  in
      a rult   to snroroe the oolleotIon or taxes. Ro
      reasseaannt of any property ehall be held
      against any Innooent purahaaar of the aam if
      the tax records of any ooumty fall to ahow any
      assessment (for any year 80 re-assessed) by which
      said,  property oan be ldentlrled and that the
      taxes ara mpald.     The above exoeption, with the
      same limitation, 8hall 818s apply as to all past
      +~~;t;rWd18trlot        uourta aanoeling,Invalid
                   .
             Artlole     9549 reads.       in part as r0u0wr:

            *When said list ha% been so rpedeup the eom-
      mlfclalonere
                 court may, . . . refer 8uch lfat or
      properties to be assessed or rsaraseesed to the tax
      as8e68or   who 8hall prOO%sd at           Onoe to nrake an
      aaaessment of all mid pZOpartI%s, . . . and when
      aompleted shall submit the 8-e to the oomaiasloners
      court, who shall pass upon the valuatIona tired by
      hImi 6nd, when approved 861to the value8,  8hall
      cause the taxes to be computed and extended at
      the tax rate in eflett  for each separate year men-
      tioned In said list; and, In addition thereto,
      shall cause to be added a penalty equal la amount
      to what would be six per oent interest to the date
                 rald~llat rrom the d&te such groperties
      or ffieiklng
      would have been delinquent had same been properly
      redered   by the owner thereof at the time and for
      the years stated in said list;  . . .*
                                                               7s

Rouorable Paul T. Bolt, Pase 7


          In view or the roregoing discussion, we believe
that it Ie urmeoeeeary to answer the other questiona in
your Inquiry.
          Our anetwr can be sufmasrlzedas followsI 0&p
345 acres of’the land in question was rendered by the owner.
Under Artiole 91Qi3the Aaeersor-aollector has authority to
assetxzi
       in the rmrieof an *uakaowa ownera any exoees In a
survey; and upon dleocvsry that this particular landowner
owned part ot this excess such excess owned by her oan be
assessed against her under the prooedure presorlbetlIn Ar-
t101os 9346 and 9349. Suoh aasessaent ehimld be or an on-
divi6eQ 54.39 acre6 In said 399.39 aore tract.

                                   Youra very   truly




      FIRS? ASSISTANT
      ATTORNEY GENERAL
CCR:%w